Citation Nr: 1011485	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability, to include as secondary to service-
connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1990 to 
December 1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In July 2007, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further notification and 
readjudication of the claim.  The requested action has been 
completed, and the case has been returned to the Board for 
further appellate consideration.

The Board received the Appellant's Post-Remand Brief from his 
accredited representative after the AMC issued its June 2009 
supplemental statement of the case (SSOC), which was not 
accompanied by a waiver of the appellant's right to initial 
RO/AMC consideration.  38 C.F.R. §§ 19.9, 20.1304(c) (2009).  
The brief contained citations to two medical treatises.  
However, as the additional statements within the brief are 
merely argumentive and essentially duplicative of other 
statements and evidence already contained in the record, 
there is no prejudice to the Veteran in proceeding with 
appellate review.

The Board also received an independent medical expert opinion 
regarding the issue on appeal in November 2009.  The 
appellant and his representative were provided with a copy of 
the opinion and allowed the appropriate amount of time for 
response.  38 C.F.R. § 20.903 (2009).  The appellant 
responded in December 2009 that he had no further argument or 
evidence to submit and asked the Board to proceed with the 
adjudication of his appeal.  






FINDINGS OF FACT

1.	In its June 1992 rating decision, the RO denied the 
Veteran's claim because his service treatment records are 
negative for any low back disability in service.  The 
Veteran did not appeal this decision, and it became final.

2.	Evidence received subsequent to the June 1992 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim.

3.   The competent evidence of record does not show that the 
Veteran's low back disability was caused by or aggravated 
by his service-connected pes planus or that a low back 
disability was incurred in or aggravated by military 
service. 


CONCLUSIONS OF LAW

1.	The June 1992 rating decision is final.  38 U.S.C. 
§ 7105(c) (1991); 38 C.F.R. § 3.104, 19.129, 19.192 
(1991).  

2.	New and material evidence has been submitted, and the 
claim for entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
pes planus, is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
20.1100 (2009). 

3.   A low back disability is not proximately due to or the 
result of the Veteran's service-connected pes planus and 
was not otherwise incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2009). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Remand

In July 2007, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further notification and 
readjudication of the claim.  Specifically, the Board ordered 
the AMC to provide the Veteran with notice of the evidence 
and information that was necessary to reopen his previously 
disallowed claim for service connection for a low back 
disorder, including what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.   

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  The AMC sent the Veteran the appropriate notice 
letter in January 2008.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the July 2007 
remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

After the Board's remand, the AMC advised the Veteran in 
January 2008 correspondence of what the evidence must show to 
establish entitlement to service connection for a disorder 
caused by a service-connected condition and to establish 
entitlement to direct service connection.  The AMC also 
described the types of evidence that the Veteran should 
submit in support of his claim and explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claim.  The January 2008 
VCAA notice letter also addressed the elements of degree of 
disability and effective date.  

In particular regard to additional notice requirements 
relevant to the Veteran's request to reopen his claim, the 
Board notes that the AMC explained in the January 2008 VCAA 
notice letter that the Veteran's claim was previously denied, 
he was notified of the decision, and the decision had become 
final.  The AMC also explained that VA needed new and 
material evidence in order to reopen the Veteran's claim.  
The AMC defined new and material evidence as evidence 
submitted to VA for the first time that pertained to the 
reason the claim was previously denied and raised a 
reasonable possibility of substantiating the claim.  The AMC 
further explained that the Veteran's claim was previously 
denied because his service treatment records were negative 
for a low back condition.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).      

The Board further notes that the Veteran was provided with a 
copy of the September 2005 rating decision, the July 2006 
statement of the case (SOC), and the June 2009 SSOC, which 
cumulatively included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in August 
2005, obtained the Veteran's private and VA medical records, 
associated the Veteran's service treatment records (STRs) 
with the claims file, and received an independent medical 
examiner's opinion in regards to his claim.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examination obtained 
in this case is more than adequate, as it was predicated on a 
full reading of the VA medical records in the Veteran's 
claims file.  The examination included the Veteran's 
subjective complaints about his disability and the objective 
findings needed to rate the disability.  Moreover, the 
independent medical examiner's opinion was also predicated on 
a full reading of the Veteran's claims file. 
  
The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  
New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for a low back disability, to include as 
secondary to service-connected pes planus.  By way of 
background, the RO originally denied the Veteran service 
connection for a low back condition in a June 1992 rating 
decision, finding that the Veteran's service treatment 
records were negative for any back condition.  The Veteran 
did not appeal this decision, and it became final.

In February 2005, the Veteran filed a claim for service 
connection for a low back condition, stating he had a private 
medical opinion and records that he wished to submit in order 
to supplement his claims file.  The Board interprets this 
request as one to reopen his claim on the basis that he is 
submitting new and material evidence.

While the RO's September 2005 rating decision did not 
specifically state whether the Veteran presented new and 
material evidence, the RO afforded the Veteran with a 
compensation and pension examination and continued to deny 
the Veteran service connection because it found no medical 
evidence that his current low back condition was related to 
his service-connected pes planus or his military service.  
The Veteran filed a notice of disagreement (NOD) in November 
2005, followed in July 2006 by the RO's SOC and the Veteran's 
substantive appeal.  After the Board remanded the case to the 
RO via the AMC in July 2007, the AMC issued a SSOC in June 
2009 before jurisdiction over the appeal vested with the 
Board.    

The Board determines that the September 2005 rating decision 
found that new and material evidence had been received in 
order to reopen the Veteran's claim for entitlement to 
service connection for a low back strain and denied service 
connection on the merits.  However, the Board is required to 
consider the issue of finality prior to any consideration on 
the merits.  See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); 
see also Barnett v. Brown, 8 Vet. App. 1 (1995).  As such, 
the issue has been characterized as shown on the first page 
of this decision.

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for 
a low back disability, to include as secondary to service-
connected pes planus.  This claim is based upon the same 
disability as the Veteran's previous claim, which was denied 
in the June 1992 rating decision that became final.  Thus, it 
is appropriate for the Board to consider the claim as a 
request to reopen the previously denied claim.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

If evidence is new, but not material, the inquiry ends, and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its June 1992 decision, denied 
service connection for a low back condition because the 
Veteran's service treatment records were negative for a 
disability in service.  Since the Veteran did not appeal at 
that time, the decision became final.  The evidence of record 
at the time of the June 1992 rating decision included just 
the Veteran's service treatment records.  Since the June 1992 
rating decision, the Veteran submitted statements from his 
personal chiropractor and podiatrist and the RO associated 
his VA treatment records with the claims file.  He also 
underwent a VA compensation and pension examination and cited 
to medical treatises.  Finally, the Board obtained an 
independent medical examiner's opinion related to the 
Veteran's claim.  The Veteran's request to reopen his claim 
is evaluated based on this new evidence.  

The Board notes that none of the evidence associated with the 
Veteran's claims file after the June 1992 rating decision was 
available at the time of the RO's original decision except 
for the Veteran's service treatment records.  That new 
evidence shows that the Veteran currently has a low back 
disability, and the Veteran's chiropractor provides evidence 
that there could be a connection between that injury and his 
service-connected pes planus.  The Veteran also supplemented 
his chiropractor's opinion with medical treatises that state 
flat feet could cause lower back pain.  Therefore, the Board 
finds that this evidence is both new and material in that it 
has not been submitted before and raises a reasonable 
possibility of substantiating the claim.  Thus, the Board 
will decide the Veteran's claim on the merits.

Service Connection

The Veteran contends that he is entitled to service 
connection for a low back disability to include as secondary 
to his service-connected pes planus.  Service connection may 
be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Between the time the Veteran filed his claim and this appeal, 
the provisions of 38 C.F.R. § 3.310 were amended.  See 71 
Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
the comments to the regulation made clear that the changes 
were intended to place a burden on the claimant to establish 
a pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the recent 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which is the version that 
favors the claimant.

Service connection may also be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

In the present case, the medical evidence of record shows 
that the Veteran currently suffers from a low back 
disability.  VA treatment records indicated in February 2005 
that the Veteran had a loss of normal lumbar lordosis and 
further indicated in January 2006 that he had neuropathy and 
degenerative disc disease in the lumbosacral spine.  
Additionally, a VA compensation and pension examiner 
confirmed the loss of lumbar lordosis and diagnosed a lumbar 
strain in May 2005.  The Veteran's private chiropractor also 
noted that he was treating the Veteran for chronic low back 
pain.  However, the record does not include competent medical 
evidence that directly links the Veteran's specific current 
low back disability to his service-connected pes planus or 
period of active military service.  In so finding, the Board 
recognizes that the May 2005 VA medical examiner concluded 
that the Veteran's low back disability was not at least as 
likely as not related to his service-connected pes planus.  
In his supplemental opinion dated June 2005, the examiner 
explained that there are many factors that can cause back 
pain and that there is no clear nexus connecting the 
Veteran's current low back pain to his active military duty.  

In support of his claim, the Veteran submitted medical 
evidence attempting to link his low back disability to his 
service-connected pes planus.  He first submitted a letter 
from his private chiropractor dated February 2008 "to draw 
the correlation between his low back pain and his pes 
planus."  The chiropractor explained that pes planus, or 
flat feet, creates an internal rotation of the tibia that in 
turn creates pelvic unleveling.  According to the 
chiropractor, this chain of events is a direct causation of 
many low back degenerative conditions.  He then described the 
focus of the Veteran's treatment.  While the chiropractor was 
meticulous in describing how pes planus could cause low back 
pain, and does in fact cause it in many cases, he did not 
provide an opinion as to whether this Veteran's low back pain 
was actually caused by his service-connected pes planus.  In 
addition to the chiropractor's opinion, the Veteran cited the 
Foot and Ankle Institute Online and the Duke University 
School of Medicine's Wheeless' Textbook of Orthopaedics for 
the proposition that there is some evidence that flat feet 
are poor shock absorbers and can cause a higher incidence of 
low back pain.  Similar to the Veteran's chiropractor's 
opinion, this evidence does not specifically link his low 
back disability to his service-connected flat feet.  

Due to the complexity of this case, the Board requested an 
independent medical examiner's opinion in October 2009.  In 
November 2009, Dr. D.M. of the University of Massachusetts 
School of Medicine responded to the Board's request.  In his 
letter, Dr. D.M. stated that after reviewing the Veteran's 
records and the previous opinions, he came to the conclusion 
that it is not at least as likely as not that the Veteran's 
current low back disability was caused by or aggravated by 
his service-connected pes planus.  In support of this 
opinion, Dr. D.M. noted that the Veteran was diagnosed with a 
chronic lumbar strain and that an MRI showed mild to moderate 
degenerative disc changes at L5-S1 and a posterior annular 
tear at the same level.  He also agreed with the Veteran's 
chiropractor that pes planus can indeed predispose 
individuals to accelerate lumbar degenerative changes, 
including degenerative disc disease.  However, Dr. D.M. also 
stated that lumbar spine degenerative disc changes are very 
common and that the fact that the Veteran has flat feet does 
not necessarily mean that his current low back pain and 
degenerative changes are directly related to his pes planus.  
On the contrary, he believes that the Veteran's degenerative 
changes are the results of normal aging.  Furthermore, Dr. 
D.M. stated that pes planus does not cause a lumbar strain, 
which is included among the Veteran's diagnoses.  Thus, in 
Dr. D.M.'s opinion, it is more likely that the Veteran's 
current low back discomfort is a result of factors other than 
his pes planus and that the Veteran's current low back 
disability is not at least as likely as not caused by or 
aggravated by his service-connected pes planus.    

After a review of the Veteran's claims file, the Board finds 
that the compensation and pension examiner's opinion and the 
independent medical examiner's opinion are more probative of 
this issue than the medical evidence submitted by the Veteran 
as they discuss the Veteran's specific disabilities rather 
than medical possibilities.  Thus, the Board further finds 
that the evidence of record does not demonstrate that the 
Veteran's current low back disability was caused by or 
aggravated by his service-connected pes planus.  

The Veteran also contends in his August 2006 substantive 
appeal that he hurt his back while carrying 81mm mortars, 
barrels, and plates during training and is entitled to 
service connection on a direct basis for his low back 
disability as a result.  However, since the evidence does not 
show that his current low back disability is related to his 
period of active military service, the Veteran is not 
entitled to service connection for his low back disability on 
a direct basis.  Indeed, the earliest treatment records 
related to his low back disability appear in January 2005, 
over thirteen years after the Veteran left service in 1991.  

In the VA compensation and pension examiner's opinion inJune 
2005, it was  opined that since there are many factors that 
can cause back pain and since there is no clear nexus 
connecting the Veteran's low back disability to his military 
service, it is not at least as likely as not that the 
Veteran's low back disability is related to his active 
military duty.  Thus, without a competent medical opinion 
that his low back disability is related to his active 
military service, the Veteran cannot satisfy the elements of 
his direct service connection claim.  Therefore, the 
preponderance of the evidence also weighs against the 
Veteran's claim for direct service connection for his low 
back disability.  

Based on the foregoing, the preponderance of the evidence 
weighs against the award of service connection for the 
Veteran's low back disability on both a secondary and direct 
basis.  Therefore, service connection for the Veteran's low 
back disability is not warranted, and his appeal is denied.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   



	(CONTINUED ON NEXT PAGE)







ORDER

1.  New and material evidence has been presented, and the 
claim for entitlement to service connection for a low back 
disability, to include as secondary to service-connected pes 
planus, is reopened.  

2.  Entitlement to service connection for a low back 
disability is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


